DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over British reference (GB 1 367 340) in view of Chinese reference (CN 104002829).
             The GB reference discloses a driving coil transport vehicle readable as a self-driving coil transport vehicle having features similar to those recited in the instant claims, including a load-bearing device having middle saddle 22, two bogies covered by housings 69, four wheels 52, 53, wherein the load-bearing device is articulated with the two bogies by pins 73, 74. 
.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Chinese reference (CN 204264146) and Nathan (US 8,729,856)
CN reference ‘146 discloses a coil transport vehicle including vehicle frame 1, saddle 2, and power supply and electric control cabinets 5, 6 supported on support brackets formed by horizontal support seats associated with the front and rear sides of coil saddle 2
Nathan discloses a vehicle charging system having charging rails 30, 32 connected to a fixed charging end on a ground to charge the vehicle power supply.
In view of CN reference ‘146 and Nathan, it would have been obvious to one of ordinary skill in the art to alternatively use features similar to those described above with respect to CN reference ‘146, and charging rails and a ground charging facility, similar to those taught by Nathan, in the structure of the GB reference for performing the expected functions and achieving the expected advantages thereof, such as reducing the costs of running charging rails along the vehicle travel path. The structure of the GB reference, as modified, is considered to include the features of instant claims 10 and 11. 
.
Claims 2-9 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. West (US 3,658,011), Ward (US 4,222,694) and Myers (US 3,147,715) disclose various coil cars. Meadows (US 4,398,330), Peet (US 2004/0240760), Kjolseth (US 2,070,437) and O’Connor (US 1,779,140, US 1,769,709) disclose various connections between bogies and vehicle frames.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617